Citation Nr: 0618827	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-29 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the termination of VA benefits from December 27, 
2001, through August 28, 2003, based on the veteran's status 
as a fugitive felon was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The veteran contends, in essence, that he was not a fugitive 
felon during the time in question.  He asserts that he did 
not know that a warrant was out for his arrest.

After review, the Board finds that further development is 
needed prior to adjudicating this claim.  In this regard, the 
Board observes that the record is unclear as to whether the 
veteran fled to avoid prosecution by the Superior Court of 
California, County of Riverside.  

The veteran moved to Arizona shortly after he had been 
arraigned in Riverside County, but before the issuance of the 
warrant, and began to use general delivery as the method of 
mail delivery.  However, the record also shows that he used a 
P.O. Box in California prior to moving to Arizona.  In 
addition, the veteran submitted partial payment to the 
Riverside County Court after moving to Arizona.  

Furthermore, upon receiving VA notice of the proposed 
termination of his benefits based on his status as a fugitive 
felon, the veteran called VA to confirm his address and phone 
number and that he was wanted in a California county but that 
his lawyer was working on his case.  However, he named San 
Bernardino County as the county in question.  Thus, although 
the veteran knew that he was wanted by a California court, 
the record is unclear as to whether he knew that he was 
wanted by the Court in Riverside County.  Additionally, the 
record now contains evidence that he may also be wanted in 
San Bernardino County.

In order to fairly address the merits of this claim, 
development to ascertain the full circumstances of the 
issuance of the felony warrant against the veteran is 
necessary.

Lastly, the notes that the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented at 
38 C.F.R. § 3.159 (2005), have not been met.  In this regard, 
the Board observes that the veteran has not been sent a VCAA 
notice with respect to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is necessary 
to substantiate a claim for service 
connection, including the disability 
rating and effective date.  The letter 
should also indicate which portion of the 
evidence, if any, is to be provided by the 
veteran and which portion, if any, VA will 
attempt to obtain on his behalf.  Lastly, 
the letter should request that the veteran 
provide any evidence in his possession 
that pertains to his claim.

2.  After completing any necessary 
development, the RO should arrange to have 
an investigator look into the details of 
the veteran's arrest warrant issued by the 
Superior Court of California, County of 
Riverside.  Specifically, the investigator 
should obtain the following information:  

(a)  Was there any attempt made to notify 
the veteran that a felony warrant was 
issued against him by local authorities in 
California?  If so, the full circumstances 
and scope of such attempt should be 
determined and recorded.  

(b)  During the time that the felony 
warrant was outstanding, did the veteran 
take any steps that would reflect or 
suggest flight (or an attempt to make his 
whereabouts unknown) to avoid prosecution, 
i.e., was he moving without a forwarding 
address, concealing his domicile, etc.?

The investigator should also determine 
whether the Superior Court of California, 
County of San Bernardino, has issued an 
arrest warrant.  If so, the investigator 
is asked to address the above questions 
for this warrant.

3.  After the foregoing, the RO should 
readjudicate the issue of whether the 
termination of VA benefits from December 
27, 2001, through August 28, 2003, based 
on the veteran's status as a fugitive 
felon was proper.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



